 



Exhibit 10.3

THE SHARES ISSUABLE PURSUANT TO THIS AGREEMENT ARE SUBJECT TO THE PROVISIONS OF
THE COMPANY’S 2004 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN AND THIS AGREEMENT IS
ENTERED INTO PURSUANT THERETO.

RANGE RESOURCES CORPORATION

2004 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN

STOCK OPTION AWARD AGREEMENT

(ANNUAL GRANT)

     
Participant:                                         
  Option Grant No.:                                         
 
   
Date of Grant:                                         
  Exercise Price:                                         
 
   
Expiration Date:                                         
  Number of Shares:                                         

     THIS STOCK OPTION AWARD AGREEMENT (the “Agreement”) is made and entered
into as of the date shown above by and between Range Resources Corporation, a
Delaware corporation (the “Company”), and the above named Participant (the
“Participant”):

     WHEREAS, the Company in order to induce you to enter into and continue in
service to the Company as a director and to contribute to the success of the
Company, agrees to grant you an option to acquire shares of common stock, par
value $0.01 per share, of the Company (“Stock”);

     WHEREAS, the Company adopted the Range Resources Corporation 2004
Non-Employee Director Stock Option Plan as it may be amended from time-to-time
(the “Plan”) under which the Company is authorized to grant stock options to
directors of the Company;

     WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a
part of this Agreement as if fully set forth herein; and

     WHEREAS, you desire to accept the option created pursuant to the Agreement.

     NOW THEREFORE, in consideration of the mutual covenants set forth herein
and for other valuable consideration hereinafter set forth, the parties agree as
follows:

     1. The Grant. Subject to adjustment pursuant to Section 4 of this
Agreement, the Company hereby grants to you, effective as of the date shown
above (the “Date of Grant”), as a matter of separate inducement and not in lieu
of any salary or other compensation for your services for the Company, the right
and option to purchase (the “Option”), in accordance with the terms and
conditions set forth herein and in the Plan, an aggregate of 8,000 shares of the
Company’s Stock (the “Option Shares”), at the price shown above (the “Exercise
Price”). The Option granted hereunder is intended to constitute an Option which
is not designed pursuant to section 422 of the Internal Revenue Code of 1986, as
amended; however, you should consult with your tax advisor concerning the proper
reporting of any federal, state, or local tax liability that may arise as a
result of the grant or exercise of the Option.

     2. Vesting and Exercise of Option

          (a) Vesting of Option. This Option is 100% vested and exercisable on
the Date of Grant.

          (b) Termination of Directorship. The Option will continue to be
exercisable following the Participant’s departure from the Board for the
remaining term of the Option. In the event the Participant dies or becomes
incapacitated during the term of this Option, the Option may be exercised by the
Participant’s estate, heir, legatee, distributee, or legal representative for
the remainder of its term.

 



--------------------------------------------------------------------------------



 



          (c) Exercise of Option. Subject to the relevant provisions and
limitations contained herein and in the Plan, you may exercise the Option to
purchase all or a portion of the applicable number of Option Shares at any time
prior to the termination of the Option pursuant to this Agreement. The Option
may be exercised in whole or in part from time to time by written notice to the
Company at its principal executive office, which notice shall: (i) specify the
number of shares to be purchased and the purchase price to be paid therefore;
(ii) if the person exercising this Option is not the Participant himself,
contain or be accompanied by satisfactory evidence of such person’s right to
exercise this Option; and (iii) be accompanied by payment in full of the
purchase price in the form of a certified or cashier’s check to order of the
Company. This Option may not be exercised for a fractional share. In the event
all of the Option Shares subject to this Agreement have been purchased but for a
fractional share, the fractional share shall automatically and without notice,
terminate and become null and void. The exercise of this Option will be subject
to and pursuant to such additional rules and procedures established by the
Committee in its sole discretion.

          (d) Term of Option. The Option may not be exercised in any event after
the expiration of five years from the Date of Grant.

     3. Transferability. This Agreement and the Option granted hereunder will
not be transferable or assignable by the Participant other than by will or the
laws of descent and distribution.

     4. Recapitalization or Reorganization.

          (a) Existence of Plan and Option. The existence of the Plan and this
Option shall not affect in any way the right or power of the Board or the
stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities ahead of or affecting Stock or the rights thereof,
the dissolution or liquidation of the Company or any sale, lease, exchange or
other disposition of all or any part of its assets or business or any other
corporate act or proceeding.

          (b) Subdivision or Consolidation of Option Shares. The terms of this
Option shall be subject to adjustment from time to time, in accordance with the
following provisions:

          (i) If at any time, or from time to time, the Company shall subdivide
as a whole (by reclassification, by a stock split, by the issuance of a
distribution on Stock payable in Stock, or otherwise) the number of shares of
Stock then outstanding into a greater number of             shares of Stock,
then the number of Option Shares specified in Section 1 above shall be increased
proportionately and the Exercise Price shall be reduced proportionately, without
changing the aggregate value as to which the Option remains exercisable.

          (ii) If at any time, or from time to time, the Company shall
consolidate as a whole (by reclassification, reverse stock split, or otherwise)
the number of shares of Stock then outstanding into a lesser number of shares of
Stock, the number of Option Shares specified in Section 1 above shall be
decreased proportionately and the Exercise Price shall be increased
proportionately, without changing the aggregate value as to which the Option
remains exercisable.

          (iii) Whenever the Option Shares are required to be adjusted as
provided in this Section 4(b), the Committee shall promptly prepare and deliver
to the Participant a notice setting forth, in reasonable detail, the event
requiring adjustment, the amount of the adjustment, the method by which such
adjustment was calculated, the change in the number of Option Shares specified
in Section 1 above, and the change in the Exercise Price after giving effect to
the adjustments. The Committee shall promptly give the Participant such a
notice.

          (iv) Adjustments under Sections 4(b)(i) and (ii) shall be made by the
Committee, and its determination as to what adjustments shall be made and the
extent thereof shall be final, binding, and conclusive.

2



--------------------------------------------------------------------------------



 



          (c) Change in Control. If the Company recapitalizes, reclassifies its
capital stock, or otherwise changes its capital structure (a
“recapitalization”), the Option Shares shall be adjusted so that the Option
shall thereafter cover the number and class of shares of capital stock and
securities to which the holder would have been entitled pursuant to the terms of
the recapitalization if, immediately prior to the recapitalization, the holder
had been the holder of record of the Option Shares then covered by the Option.
Upon a Change in Control (as such term is defined below), the Committee, acting
in its sole discretion without the consent or approval of the Participant, shall
effect one or more of the following alternatives, which may vary among
individual holders and which may differ from other awards held by the
Participant: (1) provide that the Option may be exercised for a limited period
of time on or before a specified date (before or after such Change in Control)
fixed by the Committee, after which date the Option, to the extent unexercised,
and all rights of the holder thereunder shall terminate, (2) require the
mandatory surrender to the Company of the Option as of a date, before or after
such Change in Control, specified by the Committee, in which event the Committee
shall thereupon cancel the Option and pay or cause to be paid to the holder an
amount of cash per share equal to the excess, if any, of the amount calculated
in Section 4(d) (the “Change in Control Price”) of the Option Shares over the
Exercise Price for such shares, (3) provide that the number and class of shares
of Stock covered by this Option shall be adjusted so that the Option shall
thereafter cover the number and class of shares of stock or other securities or
property (including, without limitation, cash) to which the holder would have
been entitled pursuant to the terms of the agreement of merger, consolidation or
sale of assets and dissolution if, immediately prior to such merger,
consolidation or sale of assets and dissolution, the holder had been the holder
of record of the Option Shares, or (4) make such adjustment to the Option as the
Committee deems appropriate to reflect such Change in Control (provided,
however, that the Committee may determine in its sole discretion that no
adjustment is necessary to the Option). The provisions contained in this Section
4(c) shall not terminate any rights of the holder to further payments pursuant
to any other agreement with the Company following a Change in Control. For
purposes of the this Agreement, the term “Change in Control” means the
occurrence of any of the following events:

          (i) Any Acquiring Person becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either (x) the then outstanding shares of Stock (the “Outstanding Stock”) or
(y) the combined voting power of the then outstanding Voting Securities of the
Company (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control: (a) any acquisition directly from the Company,
or (b) any acquisition by any Person pursuant to a transaction which complies
with clauses (A), (B) and (C) of paragraph (iii) of this Section 4(c);

          (ii) A majority of members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election;

          (iii) The stockholders of the Company approve a reorganization, merger
or consolidation or sale or other disposition (in one or a series of related
transactions) of all or substantially all of the assets of the Company or an
acquisition of assets of another corporation which is consummated (a “Business
Combination”) (or, if no such approval is required, the consummation of such a
Business Combination), in each case, unless, immediately following such Business
Combination, (c) individuals and entities who were the beneficial owners,
respectively, of the Outstanding Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, upon
consummation of such Business Combination, directly or indirectly, more than 50%
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding Voting Securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company, or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(d) no Person (excluding any employee benefit plan (or related trust) of the
Company or the corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then outstanding shares of common stock of the corporation

3



--------------------------------------------------------------------------------



 



resulting from such Business Combination or the combined voting power of the
then outstanding Voting Securities of such corporation except to the extent that
such ownership of the Company existed prior to the Business Combination and
(e) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the Board
at the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination;

          (iv) Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company (or, if no such approval is required,
the consummation of such a liquidation or dissolution); or

          (v) A public announcement or commencement is made of a tender or
exchange offer by any Acquiring Person for, or upon completion of which any
Acquiring Person would beneficially own, 50% or more of the outstanding Voting
Securities of the Company, and the Board approves or fails to oppose that tender
or exchange offer in its statements in Schedule 14D-9 under the Exchange Act;
provided that, within one year after the occurrence of such event, an event
described in clauses (i), (ii), (iii) or (iv) of this Section 4(c) shall have
occurred (in which case a Change in Control shall be deemed to have occurred on
the date of the occurrence of the event described above in this clause (v)).

          (d) Change in Control Price. For purposes of this Agreement, in the
event of a Change in Control, the “Change in Control Price” shall equal the
amount determined in clause (i), (ii), (iii), (iv) or (v) below, whichever is
applicable, as follows: (i) the per share price offered to holders of the same
class of Stock of the Company in any merger or consolidation, (ii) the per share
value of the Stock immediately before the Change in Control (without regard to
assets sold in the Change in Control and assuming the Company has received the
consideration paid for the assets) in the case of a sale of the assets,
(iii) the amount distributed per share of Stock in a dissolution transaction,
(iv) the price per share offered to holders of the same class of Stock of the
Company in any tender offer or exchange offer whereby a Change in Control takes
place, or (v) if such Change in Control occurs other than pursuant to a tender
or exchange offer, the fair market value per share of the shares into which the
Option being surrendered are exercisable, as determined by the Committee as of
the date determined by the Committee to be the date of cancellation and
surrender of the Option. In the event that the consideration offered to
stockholders of the Company in any transaction described in this Section 4(d) or
Section 4(c) above consists of anything other than cash, the Committee shall
determine the fair cash equivalent of the portion of the consideration offered
which is other than cash.

     5. No Right to Continued Directorship. This Agreement shall not be
construed to confer upon the Participant any right to continue as a director of
the Company.

     6. Information Confidential. As partial consideration for the granting of
the Option hereunder, the Participant hereby agrees with the Company that the
Participant will keep confidential all information and knowledge that the
Participant has relating to the terms and conditions of this Agreement;
provided, however, that such information may be disclosed as required by law and
may be given in confidence to the Participant’s spouse, tax and financial
advisors, or to a financial institution to the extent that such information is
necessary to secure a loan. In the event any breach of this promise comes to the
attention of the Company, it shall take into consideration that breach in
determining whether to recommend the grant of any future similar award to the
Participant, as a factor militating against the advisability of granting any
such future award to the Participant.

     7. Administration. This Agreement shall at all times be subject to the
terms and conditions of the Plan. The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and decisions
of a majority of the Committee with respect thereto and this Agreement shall be
final and binding upon the Participant and the Company. In the event of any
conflict between the terms and conditions of this Agreement and the Plan, the
provisions of the Plan shall control.

     8. Not an Employee Benefit Plan. This Agreement and the Plan constitute an
equity-based compensation bonus arrangement and, as such, does not constitute an
arrangement subject to the Employee Retirement Income Security Act of 1974, as
amended. This Agreement and the Plan shall not give a Participant

4



--------------------------------------------------------------------------------



 



any security or other interest in any assets of the Company; rather the
Recipient’s right to the Option is that of a general unsecured creditor of the
Company.

     9. No Liability for Good Faith Determinations. The Company, the Committee
and the members of the Board shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Option granted hereunder.

     10. No Guarantee of Interests. The Company, the Committee and the members
of the Board do not guarantee the Stock from loss or depreciation.

     11. Company Records. Records of the Company regarding the Participant’s
period of service, departure from the Board and the reason therefor, and other
matters shall be conclusive for all purposes hereunder, unless determined by the
Company to be incorrect.

     12. Company Action. Any action required of the Company shall be by
resolution of its Board or by a person authorized to act by resolution of the
Board.

     13. Severability. If any provision of this Agreement is held to be illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

     14. Notices. All notices required or permitted under this Agreement must be
in writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed. A notice shall be effective when actually received by the
Company in writing and in conformance with this Agreement and the Plan.

     15. Waiver of Notice. Any person entitled to notice hereunder may waive
such notice.

     16. Successors. This Agreement shall be binding upon the Participant, the
Participant’s legal representatives, heirs, legatees and distributees, and upon
the Company, its successors and assigns.

     17. Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.

     18. Governing Law. All questions arising with respect to the provisions of
this Agreement shall be determined by application of the laws of the State of
Texas without regard to choice of law provisions thereunder, except to the
extent Texas law is preempted by federal law.

     19. Word Usage. Words used in the masculine shall apply to the feminine
where applicable, and wherever the context of this Agreement dictates, the
plural shall be read as the singular and the singular as the plural.

     20. No Assignment. The Participant may not assign this Agreement or any of
the Participant’s rights under this Agreement, and any purported or attempted
assignment without such prior written consent shall be void.

     21. Amendment. This Agreement may be amended by the Committee or the Board;
provided, however, that no amendment may decrease Participant’s rights inherent
in this Agreement prior to such amendment without Participant’s express written
consent. Notwithstanding the provisions of this Section 21, this Agreement may
be amended by the Committee to the extent necessary to comply with applicable
laws and regulations and to conform the provisions of this Agreement to any
changes thereto.

     22. Furnish Information. Participant agrees to furnish to the Company all
information requested by the Company to enable it to comply with any reporting
or other requirement imposed upon the Company by or under any applicable statute
or regulation.

5



--------------------------------------------------------------------------------



 



     23. Stockholder Rights. Unless and until a certificate or certificates
representing shares of Stock have been issued by the Company to the Participant,
the Participant (or the person permitted to exercise this Option in the event of
the Participant’s death or disability) shall not be or have the rights or
privileges of a stockholder of the Company with respect to the shares acquirable
upon exercise of this Option.

     24. Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of shares of Stock or other property to the Participant, or to the
Participant’s legal representative, heir, legatee or distributee, shall, to the
extent thereof, be in full satisfaction of all claims of such persons hereunder.
The Company may require the Participant or the Participant’s legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefore in such form as
it shall determine.

     25. Remedies. The Company shall be entitled to recover from the Participant
reasonable attorneys’ fees incurred in connection with the enforcement of the
terms and provisions of this Agreement whether by an action to enforce specific
performance or for damages for its breach or otherwise.

     26. Conditions to Delivery of Stock. Nothing in this Agreement shall
require the Company to issue any shares upon exercise of all or a portion of the
Option if that issuance would, in the opinion of counsel for the Company,
constitute a violation of the Securities Act or any similar or superseding
statute or statutes, any other applicable statute or regulation, or the rules of
any applicable securities exchange or securities association, as then in effect.
At the time of any exercise of the Option, the Company may, as a condition
precedent to the exercise of the Option, require from the Participant (or in the
event of his death, his legal representatives, heirs, legatees, or distributees)
such written representations, if any, concerning the holder’s intentions with
regard to the retention or disposition of the shares of Stock being acquired
pursuant to the Option and such written covenants and agreements, if any, as to
the manner of disposal of such shares as, in the opinion of counsel to the
Company, may be necessary to ensure that any disposition by that holder (or in
the event of the holder’s death, his legal representatives, heirs, legatees, or
distributees) will not involve a violation of the Securities Act or any similar
or superseding statute or statutes, any other applicable state or federal
statute or regulation, or any rule of any applicable securities exchange or
securities association, as then in effect. The Option shall not be exercisable
unless and until the Participant has performed services for the Company that the
Committee believes is equal to or greater in value than the par value of the
Option Shares.

     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer effective as of the Date of Grant.

            RANGE RESOURCES CORPORATION
      Name:        
Title:      

            DIRECTOR
             
Name:      

6